Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 8/29/22, amended claim(s) 1 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,895,871 to Patton et al. (hereinafter “Patton”) in view of U.S. Patent Application Publication No. 2011/006902 to Saigh, U.S. Patent Application Publication No. 2005/0199250 to Green et al. (hereinafter “Green”), and U.S. Patent Application Publication No. 2006/0129070 to Pearl et al. (hereinafter “Pearl”).
For claim 1, Patton discloses a system for measuring force exerted on multiple fingers of a user (Abstract) (col. 4, lines 32-38), the system comprising:
a device for detecting and measuring force on one of said user’s finger segments, the device comprising:
a plurality of sensors (124 and/or 124’) for detecting a deformation of a pad (122’) on said finger segment (as can be seen in Figs. 2 and 7); wherein for each of said plurality of sensors (col. 3, lines 3-5), a sensor produces a signal proportional to an amount of said deformation detected and proportional to a distance between said deformation and said sensor (col. 4, lines 38-64) (also see col. 5, lines 53-56),
wherein
the device is deployed on a finger segment of said user (see Figs. 2 and 7).
Patton does not expressly disclose at least two of said plurality of sensors being located at left and right sides of said finger segment.
However, Saigh teaches at least two of said plurality of sensors (3) (Figs. 2-3) (para [0038] and [0042]) being located at left and right sides of said finger segment (see Figs. 2-3 and 14-15).
It would have been obvious to a skilled artisan to modify Patton to include at least two of said plurality of sensors being located at left and right sides of said finger segment, in view of the teachings of Saigh, for the obvious advantage of measuring axial strain on both the left and right sides of the finger, as well as being able to measure bending strain.
Paaton and Saigh do not expressly disclose that the device comprises a positional sensor for determining a location of said one of said plurality of devices relative to a predetermined reference frame.
However, Green teaches a positional sensor (106) for determining a location of said one of said plurality of devices relative to a predetermined reference frame (102) (para [0019], [0026].
It would have been obvious to a skilled artisan to modify Patton to include a positional sensor for determining a location of said one of said plurality of devices relative to a predetermined reference frame, in view of the teachings of Green, for the obvious advantage of tracking the finger of the user (see Abstract of Green).
Patton, Saigh, and Green do not expressly disclose that the device is a plurality of devices, and each of the plurality of devices is deployed on a separate finger segment of said user.
However, Pearl teaches a plurality of devices (see 600 in Fig. 6), and each of the plurality of devices is deployed on a separate finger segment of said user (see Fig. 6).
It would have been obvious to a skilled artisan to modify Patton such that the device is a plurality of devices, and each of the plurality of devices is deployed on a separate finger segment of said user, in view of the teachings of Pearl, for the obvious advantage of inspecting an article with multiple surfaces and/or points of contact to give a more complete picture of the object being investigated.
For claim 2, Patton further discloses wherein said plurality of sensors comprises four sensors (col. 4, lines 5-7).
For claim 5, Patton, as modified, further discloses wherein said positional sensor is located on top of said finger segment (as can be seen in Fig. 2A of Green).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton in view of Saigh, Green and Pearl, and further in view of U.S. Patent Application Publication No. 2016/0015363 to Tahmasebi et al. (hereinafter “Tahmasebi”).
For claim 4, Patton, Saigh, Green, and Pearl do not expressly disclose wherein said plurality of sensors comprises strain gauges.
However, Tahmasebi teaches the use of strain gauges in ultrasound imaging (Abstract) (para [0027]).
It would have been obvious to a skilled artisan to modify Patton wherein said plurality of sensors comprises strain gauges, in view of the teachings of Tahmasebi, for the obvious advantage of taking into account the amount of force that is being placed on the anatomical structure so that a consistent force can be applied that doesn't damage the anatomical structure.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 8/29/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791